Citation Nr: 1136664	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-36 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased schedular rating for service-connected degenerative disc disease of the cervical spine, status post fusion (cervical spine disability), rated at 10 percent before June 30, 2006. 

2.  Entitlement to an increased schedular rating for service-connected cervical spine disability, rated at 20 percent from June 30, 2006. 

3.  Entitlement to an extraschedular rating for service-connected cervical spine disability, rated at 10 percent before June 30, 2006.

4.  Entitlement to an extraschedular rating for service-connected cervical spine disability, rated at 20 percent from June 30, 2006.

(The Veteran had a maximum 100 percent rating from July 12, 2002, to August 31, 2002; and from June 21, 2010, to August 31, 2010, due to cervical spine surgery.)

5.  Entitlement to a higher initial rating for right ulnar median nerve entrapment, rated at 10 percent from January 8, 2002, and 30 percent from June 30, 2006. 

6.  Entitlement to a higher initial rating for left ulnar median nerve entrapment, rated at 10 percent from January 8, 2002, and 20 percent from June 30, 2006. 

7.  Entitlement to an effective date earlier than January 8, 2002, for the grant of service connection for a cervical spine disability. 

8.  Entitlement to an effective date earlier than January 8, 2002, for the grant of service connection for right ulnar median nerve entrapment.

9.  Entitlement to an effective date earlier than January 8, 2002, for the grant of service connection for left ulnar median nerve entrapment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing at the RO before the undersigned in May 2011.  A transcript of the proceeding is of record. 

The Veteran has raised a claim for entitlement to TDIU and his increased rating claim includes this theory of entitlement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has deferred the claim to complete additional development.  The issue is therefore, not ripe for Board review.  

The issues of entitlement to extraschedular ratings for service-connected cervical spine disability, before and from June 30, 2006, are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Before June 30, 2006, cervical spine disability is not shown to be productive of limitation of combined motion of the cervical spine to 170 degrees or less; there is no medical evidence of incapacitating episodes; and there is no evidence of severe intervertebral disc syndrome.

2.  Since June 30, 2006, cervical spine disability is shown to be productive of favorable ankylosis of the entire cervical spine; there is no evidence of unfavorable ankylosis, incapacitating episodes, or pronounced intervertebral disc syndrome.

3.  On May 11, 2011, prior to the promulgation of a decision in the appeal of entitlement to an increased rating for service-connected right ulnar median nerve entrapment, the Board received notification through the appellant's authorized representative that a withdrawal of his appeal is requested.

4.  On May 11, 2011, prior to the promulgation of a decision in the appeal of entitlement to an increased rating for service-connected left ulnar median nerve entrapment, the Board received notification through the appellant's authorized representative that a withdrawal of this appeal is requested.

5.  The Veteran filed an informal claim for entitlement to service connection for a cervical spine disability on January 8, 2002; there is no communication from the Veteran or his representative before that date which constitutes a formal or an informal claim.

6.  The Veteran filed an informal claim for entitlement to service connection for right ulnar median nerve entrapment on January 8, 2002; there is no communication from the Veteran or his representative before that date which constitutes a formal or an informal claim.

7.  The Veteran filed an informal claim for entitlement to service connection for left ulnar median nerve entrapment on January 8, 2002; there is no communication from the Veteran or his representative before that date which constitutes a formal or an informal claim.


CONCLUSIONS OF LAW

1.  Prior to June 30, 2006, the criteria for a schedular rating in excess of 10 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243, 5290, 5293 (2002, 2011).

2.  Since June 30, 2006, the criteria for a schedular rating of 30 percent for cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 5290, 5293 (2002, 2011).

3.  The criteria for withdrawal of the appeal of entitlement to an increased rating for service-connected right ulnar median nerve entrapment by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal of entitlement to an increased rating for service-connected left ulnar median nerve entrapment by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for an effective date earlier than January 8, 2002, for the grant of service connection for cervical spine disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

6.  The criteria for an effective date earlier than January 8, 2002, for the grant of service connection for right ulnar median nerve entrapment have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

7.  The criteria for an effective date earlier than January 8, 2002, for the grant of service connection for left ulnar median nerve entrapment have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings for Cervical Spine Disability 

A.  Duties to Notify and Assist

These are "downstream" issues, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluations assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

At the Veteran's hearing, he waived any error in the timing or content of VA notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The appellant is not prejudiced by a decision on those issues.

B.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service- connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disability requires a review of the veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If an unlisted condition is encountered, it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous.  38 C.F.R. § 4.20.

In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Entitlement to "staged ratings" must be considered.

The regulations for rating disabilities of the spine were twice revised, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Additionally, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (2000).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  (Although this designation of normal range of motion was included as part of the revised rating criteria, it is used here for guidance purposes).


A.  Before June 30, 2006

The Veteran was rated a combined 30 percent disabling for his cervical spine disability and associated radiculopathy under the new regulations.  The new regulations allow for separate ratings for the neurological manifestations of a spinal disability.  To be entitled to a higher rating under the old regulations, which do not allow for such separate ratings, a rating in excess of 30 percent must be warranted.  Therefore, the Veteran cannot receive a higher rating under Diagnostic Code 5290 (2002).  

Diagnostic Code 5293 allowed a higher, 40 percent rating, for severe intervertebral disc syndrome with recurring attacks and intermittent relief; and a 60 percent rating  when pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (2002).  The weight of the evidence is against a finding that the Veteran has severe intervertebral disc syndrome.  Strength in the upper extremities was 5/5 on private medical report dated in May 2004.  VA examination in May 2005 noted intact sensation, diminished strength, no spasm, and the Veteran's reflexes were present.  

The Veteran has retained a measurable range of motion of the cervical spine.  Therefore, a higher rating under Diagnostic Code 5287 is not warranted.  It has not been contended or shown that the veteran has residuals of a fracture of the vertebra (Diagnostic Code 5285) or complete bony fixation of the spine (Diagnostic Code 5286). 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2002).  Accordingly, these former diagnostic codes pertaining to these disabilities are not applicable in the instant case.

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (cervical strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is available for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is available where forward flexion of the cervical spine is 15 degrees or less; or; favorable ankylosis of the entire cervical spine.

On VA examination in May 2005, cervical spine flexion was to 36 degrees; extension was to 38 degrees; lateral flexion was to 40 degrees, bilaterally; and rotation was to 70 degrees, bilaterally.  The combined cervical range of motion was 294 degrees.  In addition, abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been demonstrated.  Therefore, a 20 percent rating is not warranted.  

The rating evaluation of intervertebral disc syndrome was amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of two weeks but less than four weeks during the past 12 months.  No incapacitating episodes is shown in the record.  

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for this period is not warranted. 

B.  From June 30, 2006

The Veteran was rated, at a minimum, at a combined 40 percent: 20 percent throughout the appeal period for his cervical spine disability; originally 10 percent for left and right side associated radiculopathy (the radiculopathy ratings have since increased, but are not on appeal and will not be further discussed) under the new regulations.  To be entitled to a higher rating under the old regulations, which do not allow for separate ratings for radiculopathy, a rating in excess of 40 percent must be warranted.

Diagnostic Code 5293 allowed a higher, 60 percent rating, when the intervertebral disc syndrome is pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (2002).  The weight of the evidence is against a finding that the Veteran has pronounced intervertebral disc syndrome and a 60 percent rating is not warranted.  On June 30, 2006, VA examination, sensation was intact, there was right biceps muscle atrophy, strength was 4+, there was spasm on lateral cervical flexion, deep tendon reflexes were intact.  On February 2011 VA examination, pain and muscle spasm were noted; however, all upper extremities deep tendon reflexes were present, and all upper extremity muscle strength was 3/5, except for right elbow extension which was 5/5.  

Favorable ankylosis of the entire cervical spine has been noted in the February 2011 VA examination report.  Therefore, a higher, 30 percent, rating under the current General Rating Formula for Diseases and Injuries of the Spine is warranted the cervical spine disability, independent of the separate ratings for radiculopathy.  A higher rating is not warranted as that examiner stated that there were no indications of unfavorable ankylosis.  The provisions of Diagnostic Codes 4.40 and 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

A 40 percent rating would be warranted with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  Here, there is no evidence of incapacitating episodes.  Therefore, a higher rating is not warranted based on incapacitating episodes.

II.  Increased Ratings for Right and Left Cervical Radiculopathy

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn these appeals and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

III.  Earlier Effective Date

A.  Duties to Notify and Assist

Regarding the earlier effective date claims, no notice is necessary because the outcome of this claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  An appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  As a matter of law, the Veteran is not entitled to an effective date earlier than January 8, 2002.  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (notice not required where there is no reasonable possibility that additional development will aid the claimant).

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

B.  Analysis

The effective date of an award of disability compensation for a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).

There is of record no communication from the Veteran from the date of separation from service in February 1969 to January 8, 2002, which could serve as a claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal, or informal, for VA benefits).  The Veteran does not contend otherwise.  

The Veteran believes that he is entitled to an effective date from separation from service for the grant of service connection for cervical spine disability, right ulnar median nerve entrapment, and left ulnar median nerve entrapment because his service treatment records and post-service medical records show that he was entitled to the benefits.  The mere presence of medical evidence of a disability does not show an intent on the veteran's part to seek service connection and, therefore, does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Therefore, the Board declines to view any references to treatment of a cervical spine disability in medical records as a claim for VA compensation.  

The regulatory criteria and legal precedent governing the assignment of effective dates of service connection are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c).  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to an increased schedular rating for service-connected cervical spine disability before June 30, 2006, is denied.

Entitlement to an increased schedular rating of 30 percent for service-connected cervical spine disability from June 30, 2006, is granted.

The appeal for an increased rating for right ulnar median nerve entrapment is dismissed.

The appeal for an increased rating for left ulnar median nerve entrapment is dismissed.

Entitlement to an effective date earlier than January 8, 2002, for service connection for cervical spine disability is denied.

Entitlement to an effective date earlier than January 8, 2002, for service connection for right ulnar median nerve entrapment is denied.

Entitlement to an effective date earlier than January 8, 2002, for service connection for left ulnar median nerve entrapment is denied.


REMAND

The Veteran has undergone two surgeries for his service-connected cervical spine disability and claims severe interference with his ability to work due to the disability.  The matter should be referred to the Under Secretary for Benefits for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim to VA's Director of Compensation and Pension for consideration of an extraschedular rating for the service-connected cervical spine disability under 38 C.F.R. § 3.321(b)(1).

2.  If entitlement to extraschedular ratings for service-connected cervical spine disability either before and from June 30, 2006, remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and should have an applicable opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


